BARTCH, J.
The plaintiff brought this suit to recover damages for personal injuries, which he alleged he received because of the negligence of the defendant company. - It appears he was in the employ of the company, working in its mine as a miner, and, on the occasion of the accident which caused the injury complained of, was being lowered in a cage through the company’s shaft to his place of work. While being thus lowered, the cage struck the chairs at the 800-foot' level, and stopped suddenly, causing injury to him and others with him in the cage. The essential facts relating to the *179accident and its canse are the same as those in the cases of Jenkins v. Mammoth Min. Co., 24 Utah 513, 68 Pac., 845, and of Morgan v. Mammoth Min. Co., 26 Utah 174, 72 Pac. 688; the plaintiff in each of those suits having been injured in the same accident and at the same time with this plaintiff. All the questions of law presented herein were considered and decided in those cases, and upon the authority of those decisions the judgment in this case must he affirmed, with costs. It is so ordered.
BASKIN, C. J., and McCARTT, J., concur.